The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Species IB (claims 1-3, 7-11, 19-20, 29, 33, 38) without traverse.  New claims 52-55 and 60-61 belong to Species IB and have been examined.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
Newly submitted claims 56-59 and 62-75 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 56-59 and 62-75 are drawn to a membrane that belongs to Group II and Species IA and IC that were withdrawn without traverse.  The restriction as stated in the previous office action is repeated here as such.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §1.143 and 1.144.  See  37 CFR  1.142(b) and  MPEP  § 821.03
Accordingly, claims 56-59 and 62-75 are withdrawn from consideration as being directed to a non-elected invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 7-11, 19-20, 29, 33, 38, 52-55, and 60-61 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  R130-170 are not shown in the claimed structures of claim 1.  Claims 33 and 38 recite the claimed polyaryl crown ether alkylene free of ether on the backbone, but the crown ether comprises ether linkage as part of the backbone. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33 and 38 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (CN 109384908).
He (claims, abs., examples, background)  discloses a polymer for hydroxide exchange

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  In light of this, one of ordinary skill would at once envisage selecting the aforementioned R1 as imidazole to anticipate claims 33 and 38, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). The polymer would inherently exhibit the claimed properties of water uptake, degradation, tensile strength, peak density and peak density, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
	The examiner urges cancelling claims 33 and 38 to avoid piecemeal rejections.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 19-20, 29, 33, 38, 52-55, and 60-61 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Masel et al. (US 20160251766) in view of Bae et al. (US 20170355811), both listed on IDS.
As to claims 1-3, 7-11, 19-20, 29, 33, 38, 52-55, and 60-61, Masel (claims, abs., examples, figures, 6, 86-90, 193-198) discloses a polymer for membrane for fuel cells and electrochemical water purification comprising an imidazole tethered pendant groups:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Masel is/are silent on the claimed backbone.
In the same area of producing membranes for fuel cells, Baei ((claims, abs., examples, figures, 5, 16-20, 193-198) discloses a polymer that meets the claimed backbone with superior mechanical property and chemical stability:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Therefore, as to claims 1-3, 7-10, 19-20, 29, 33, 38, 52-55, and 60-61 it would have been obvious to one of ordinary skill in the art to have modified the process and polymer disclosed by Masel and replaced the styrene backbone polymer with the poly(aryl alkylene) with trifluomethyl substituent and pendant halogen in view of Baei, because the resultant polymer having arylene groups on the backbone, such as aforementioned biphenylene or fluorene, would yield improved mechanical property and chemical stability.  The resultant polymer would inherently meet the claimed structures. Masel  and Bae are silent on the process limitations of claims 2-3, 52-55, and 60-61, However, claim(s) 2-3, 52-55, and 60-61is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed polymer show no structural difference. 
The references are silent on the claimed properties of water uptake, degradation, tensile strength, peak density and peak density.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. properties of water uptake, degradation, tensile strength, peak density and peak density, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.


	
		
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766